DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner has required restriction between product or apparatus claims and process claims.
Restriction to one of the following inventions was required under 35 U.S.C. 121:
Claims 1-19, drawn to a high-speed, substantially non-invasive, low irradiance method for eradicating a plant or stressing a plant, classified in A01M21/00.
Claims 20-29, drawn to a non-invasive, low-irradiance proximity illuminator, classified in A01M21/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another materially different apparatus, such as via two separate emitters, each emitting a different sort of radiation, instead of one emitter emitting two different sorts of radiation. Additionally, the apparatus as claimed can be used to practice another materially different process, such as to grow a plant, rather than eradicate it, or to prepare a plant for other uses involving radiation (e.g., photography, videography, light filtration, etc.).
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions each have acquired a separate status in the art in view of their different classification;
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

During a telephone conversation with Attorney Mark J. Elting on 03/18/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10-11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 3, and 13, within the first line of each claim, it is unclear what the metes and bounds are for the limitation “(E, E+)”. Although the specification includes “E+” with “powder coat MWIR emitter E+” in paragraphs 0150 and 0151, it is unclear in claims 2, 3, and 13, for instance, whether the MWIR emitter must include a powder coat similar to the powder coat of “MWIR emitter E+”. The use of “E” in the claims is also unclear for the same reason as above. Finally, it is unclear whether the MWIR emitter must possess both “E” and “E+” or must merely possess one of “E” or “E+”.

Regarding claims 4, 10, and 15, within the second line of each claim, there is a trademark/trade name: Pyrex.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe glassware and, accordingly, the identification/description is indefinite.

Regarding claim 11, line 2, the limitation “(SP)” is referenced in the specification with “Spectralon surface Hot SP”, with Spectralon being a trademark. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe reflectance material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8872136 (patented 10/28/2014) issued to Jackson in view of U.S. Patent No. 10010067 (patented 07/03/2018) issued to Kent.

For claim 1, the examiner notes that if the prior art made of record shows only one of the methods of [A], [B], [C], or [D], then such prior art can be used for a rejection under 35 U.S.C. 102 or 35 U.S.C. 103. In other words, if the prior art of record shows the steps of method [D], and makes no mention of the methods or steps of [A], [B], or [C], then such prior art can still be used for a rejection of claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103. The prior art included in the rejections for claim 1 will discuss method [D] of claim 1, even though the prior art of record may include the limitations of methods [A], [B], and [C] of claim 1.

Regarding claim 1, Jackson discloses a high speed, substantially non-invasive, low-irradiance method for eradicating a plant in a time under one minute, said method comprising of [D1]:

 [D1] Exposing any of a foliage of said plant and a root crown of said plant to an Indigo Region Illumination Distribution (figure 10, showing exposing a foliage of a plant and a root crown to light with a wavelength encompassing an indigo wavelength) of an average irradiance EIRID between 0.1 W/cm2 and 1 W/cm2 (column 13, lines 49-52; column 16, lines 26-30; figure 12, showing irradiance values that would lethally destroy a plant with average irradiance values falling between 0.1 W/cm2 and 1 W/cm2)  during at least a portion of said time (abstract, i.e., under one minute), to provide a foliage and root crown damage illumination component (abstract); 

Note that Jackson does not disclose the limitations in [D2], which includes Medium Wavelength Infrared (MWIR) radiation.

Kent teaches: 

[D2] Exposing any of a root crown of said plant and a soil grade immediately adjacent said root crown (figures 1-2, showing an apparatus directed to root crowns of plants in a soil grade; column 7, lines 21-28) to Medium Wavelength Infrared (MWIR) radiation (column 7, lines 26-28, showing weeds being subject to temperatures of over 100 degrees centigrade that are generated via infrared heating, a temperature range that indicates an MWIR radiation source, via Wien’s Displacement Law; see hyperphysics.phy-astr.gsu.edu/hbase/quantum/wien3.html and en.wikipedia.org/wiki/infrared, under the header titled “Commonly used sub-division scheme”) of an average irradiance EMWIR between 0.035 W/cm2 and 0.35 W/cm2  (column 12, lines 8-22; figures 14-17, showing the width of emitter 1416, particularly in figure 17) during at least a portion of said time (column 9, lines 30-34), to provide a root crown and soil grade illumination component (abstract).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include the method of [D2], as taught by Kent, in order to permit heating weeds as a means of controlling weed growth (e.g., Kent, column 2, lines 50-63). 

In addition to what is described above, Applicant has failed to disclose the criticality of the average irradiance values (EIRID and EMWIR) that are included throughout claim 1. The specification does not describe the significance of the values mentioned, and the range of the values for each method has a large difference between the minimum values and maximum values (e.g., in step [D2], there is a limitation for an average irradiance EMWIR between 0.035 W/cm2 and 0.35 W/cm2, which includes a ten-fold difference that is not elaborated upon). For instance, paragraph 0065 of the specification merely includes irradiance values to provide a “foliage and root crown damage illumination component” for the EIRID values in the same paragraph, while also include EMWIR values to “provide a root crown and soil grade illumination component.” There is no explanation as to the criticality of the values for purposes related to the illumination components, and there is no explanation for why the particular irradiance values are included as opposed to other possible irradiance values.
Absent any showing of criticality for a routine (e.g., setting a particular irradiance range in W/cm2) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on irradiance values. In other words, one of ordinary skill in the art would make certain values of irradiance to the limitations of claim 1 in a routine manner.

Regarding claim 2, as dependent on claim 1, Jackson as modified by Kent discloses the limitations of claim 1, but does not disclose heating an MWIR emitter (E, E+) to produce at least a portion of said Medium Wavelength Infrared radiation.
Kent teaches heating an MWIR emitter (E, E+) (figures 1, thermal heating elements 32; column 7, lines 12-14) to produce at least a portion of said Medium Wavelength Infrared radiation (column 7, lines 21-28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include heating an MWIR emitter to produce at least a portion of said Medium Wavelength Infrared radiation, as taught by Kent, in order to permit the generation of high-temperature heat from the emitter so as to eradicate weeds with high-temperature heat (e.g., Kent, column 7, lines 21-28).

Regarding claim 3, as dependent on claim 1, Jackson as modified discloses the limitations of claim 1, but does not disclose heating an MWIR emitter (E, E+) to a temperature between 400 F and 1000 F to produce at least a portion of said Medium Wavelength Infrared radiation.
Kent teaches heating an MWIR emitter (E, E+) (column 7, lines 4-20) to a temperature between 400 F and 1000 F (column 7, lines 21-28) to produce at least a portion of said Medium Wavelength Infrared radiation (column 7, lines 21-28; showing weeds being subject to temperatures of over 100 degrees centigrade that are generated via infrared heating, a temperature range that indicates an MWIR radiation source, via Wien’s Displacement Law).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include heating an MWIR emitter (E, E+) to a temperature between 400 F and 1000 F to produce at least a portion of said Medium Wavelength Infrared radiation, as taught by Kent, in order to permit the generation of high-temperature heat from the emitter so as to eradicate weeds with the high-temperature heat (e.g., Kent, column 7, lines 21-28).

	For claim 5, the examiner notes that if the prior art made of record shows only one of the methods of [A], [B], [C], or [D], then such prior art can be used for a rejection for claim 5 under 35 U.S.C. 102 or 35 U.S.C. 103.
Regarding claim 5, as dependent on claim 1, Jackson as modified discloses the limitations of claim 1, but does not disclose said any of said exposures of [A], [B], [C], and [D] having a duration of 7 seconds or less in total.
	Kent teaches any of said exposures of [A], [B], [C], and [D] having a duration of 7 seconds or less in total (column 6, line 67 – column 7, line 3, showing how thermal weed control system 10 for heating weeds is to be used for an appropriate time sufficient to control weeds, with that appropriate time teaching 7 seconds or less for any of said exposures [A], [B], [C], and [D]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include said any of said exposures of [A], [B], [C], and [D] having a duration of 7 seconds or less in total, as taught by Kent, in order to permit sufficient weed control (e.g., Kent, column 2, lines 50-55; column 6, line 67 – column 7, line 3).
In addition to what is described above, Applicant has failed to disclose the criticality of the duration (7 seconds or less) that is included in claim 5. The specification does not describe the significance of the duration (e.g., whether a longer or shorter duration would make a difference). For instance, paragraph 0140 shows that exposures effective on seeds and seedlings are “generally accomplished in 7 seconds or less using the exposures given herein,” while paragraph 0108 mention that exposures are “most preferably in the range of ½ - 7 seconds.” This provides no explanation as to the criticality of the duration, with paragraph 0108 even describing a “most preferable” range, as opposed to a critical range.
Absent any showing of criticality for a routine (e.g., exposure duration) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on exposure duration. In other words, one of ordinary skill in the art would make certain values exposure duration to the limitations of claim 5 in a routine manner.

	For claim 6, the examiner notes that if the prior art made of record shows only one of the methods of [A], [B], [C], or [D], then such prior art can be used for a rejection for claim 6 under 35 U.S.C. 102 or 35 U.S.C. 103.
	Regarding claim 6, as dependent on claim 1, Jackson as modified discloses the limitations of claim 1, but does not disclose said any of said exposures of [A], [B], [C], and [D] having a duration of 2 seconds or less in total.
Kent teaches any of said exposures of [A], [B], [C], and [D] having a duration of 2 seconds or less in total (column 6, line 67 – column 7, line 3, showing how thermal weed control system 10 for heating weeds is to be used for an appropriate time sufficient to control weeds, with that appropriate time teaching 2 seconds or less for any of said exposures [A], [B], [C], and [D]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include said any of said exposures of [A], [B], [C], and [D] having a duration of 2 seconds or less in total, as taught by Kent, in order to permit sufficient weed control (e.g., Kent, column 2, lines 50-55; column 6, line 67 – column 7, line 3).
In addition to what is described above, Applicant has failed to disclose the criticality of the duration (2 seconds or less) that is included in claim 6. The specification does not describe the significance of the duration (e.g., whether a longer or shorter duration would make a difference). For instance, paragraph 0140 shows that exposures effective on seeds and seedlings are “generally accomplished in 7 seconds or less using the exposures given herein,” while paragraph 0108 mention that exposures are “most preferably in the range of ½ - 7 seconds.” This provides no explanation as to the criticality of the duration, with paragraph 0108 even describing a “most preferable” range, as opposed to a critical range directed to a duration of 2 seconds or less.
Absent any showing of criticality for a routine (e.g., exposure duration) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on exposure duration. In other words, one of ordinary skill in the art would make certain values exposure duration to the limitations of claim 6 in a routine manner.

	Regarding claim 7, as dependent on claim 1, Jackson as modified discloses the limitations of claim 1. Jackson also discloses said Indigo Region Illumination Distribution comprising radiation in the range of 400 - 500 nm wavelength (figures 6 and 7, where the black solid band below the graph in figure 6 includes wavelengths of 400 – 500 nm).
	
Regarding claim 8, as dependent on claim 1, Jackson as modified discloses the limitations of claim 1. Jackson as modified also discloses superposing at least a portion of said Indigo Region Illumination Distribution (figure 6) and Near Infrared radiation (abstract) to allow them to be so directed at least partly together (figure 17, showing the ray patterns coming at least partly together; column 15, lines 7-16). Jackson as modified does not disclose superimposing at least a portion of said Indigo Region Illumination Distribution and Medium Wavelength Infrared radiation to allow them to be so directed at least partly together.
	Jackson does not disclose Medium Wavelength Infrared radiation, but Jackson does teach near infrared radiation and Indigo Region Illumination Distribution having each of their portions superimposed on each other and being directed at least partly together (figure 7 teaches Indigo Region Illumination Distribution, while figure 17 teaches having both near infrared and Indigo Region Illumination Distribution radiation being superimposed and being directed at least partly together). To shift from near infrared radiation to Medium Wavelength Infrared radiation, a mere replacement of the near infrared source with a Medium Wavelength Infrared emitter would be sufficient to achieve the limitation of claim 8. As seen below, other sources teach replacing a near infrared emitter with a Medium Wavelength emitter.
	Kent teaches superimposing at least a portion of Medium Wavelength Infrared radiation to allow them to be so directed at least partly together (figure 1, infrared heating element 208 facing downward and emitting infrared light outward; column 5, lines 9-16, showing infrared lighting being superimposed much like how a flashlight superimposes light and radiation from a lightbulb to the extent some of the rays of light are directed at least partly together). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include superimposing at least a portion of said Indigo Region Illumination Distribution and Medium Wavelength Infrared radiation to allow them to be so directed at least partly together, as taught by both Jackson and Kent, in order to precisely direct both Indigo Region Illumination Distribution and Medium Wavelength Infrared radiation to a particular spot and prevent collateral damage of other plants (e.g., Kent, column 4, lines 16-17; column 5, lines 9-17).

	Regarding claim 9, as dependent on claim 1, Jackson as modified discloses the limitations of claim 1. Jackson also discloses creating a proximity pass-through configuration (figures 13-19, showing a proximity pass-through configuration) by passing a portion of said Indigo Region Illumination Distribution through a Near Infrared emitter (column 17, lines 40-45) that provides at least some of said Near Infrared radiation (column 17, lines 40-45). Jackson does not disclose creating a proximity pass-through configuration by passing a portion of said Indigo Region Illumination Distribution through a MWIR emitter (E, E+) that provides at least some of said Medium Wavelength Infrared radiation.
Jackson does not disclose Medium Wavelength Infrared radiation, but Jackson does teach near infrared radiation and Indigo Region Illumination Distribution being included in a proximity pass-through configuration (figures 13-19; column 17, lines 40-45). To shift from near infrared radiation to Medium Wavelength Infrared radiation, a mere replacement of the near infrared source with a Medium Wavelength Infrared emitter would be sufficient to achieve the limitation of claim 9. As seen below, other sources teach replacing a near infrared emitter with a Medium Wavelength emitter.
	Kent teaches creating a proximity pass-through configuration (column 5, lines 9-17) by passing infrared light through an MWIR emitter that provides at least some of said Medium Wavelength Infrared radiation (figure 17, emitter 1416; column 5, lines 9-17).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include creating a proximity pass-through configuration by passing a portion of said Indigo Region Illumination Distribution through a MWIR emitter (E, E+) that provides at least some of said Medium Wavelength Infrared radiation, as taught by both Jackson and Kent, in order to precisely direct both Indigo Region Illumination Distribution and Medium Wavelength Infrared radiation to a particular spot and prevent collateral damage of other plants (e.g., Kent, column 4, lines 16-17; column 5, lines 9-17).

	Regarding claim 11, as dependent on claim 9, Jackson as modified discloses the limitations of claims 1 and 9. Jackson also discloses directing at least a portion of said Indigo Region Illumination Distribution (figure 17) so as to reflect off a surface (figure 17) before emerging to be so directed (figure 17).

	Regarding claim 12, as dependent on claim 1, Jackson discloses the limitations of claim 1, and also discloses creating a proximity reflect-through configuration (figures 13-19) by making at least a portion of said Indigo Region Illumination Distribution reflect off a surface (figure 17) before emerging to be so directed (figure 17) and superposing at least a portion of said Indigo Region Illumination Distribution (figure 6) and Near Infrared radiation (abstract) to allow them to be so directed at least partly together (figure 17, showing the ray patterns coming at least partly together; column 15, lines 7-16). Jackson as modified does not disclose superimposing at least a portion of said Indigo Region Illumination Distribution and Medium Wavelength Infrared radiation to allow them to be so directed at least partly together.
Jackson does not disclose Medium Wavelength Infrared radiation, but Jackson does teach near infrared radiation and Indigo Region Illumination Distribution having each of their portions superimposed on each other and being directed at least partly together (figure 7 teaches Indigo Region Illumination Distribution, while figure 17 teaches having both near infrared and Indigo Region Illumination Distribution radiation being superimposed and being directed at least partly together). To shift from near infrared radiation to Medium Wavelength Infrared radiation, a mere replacement of the near infrared source with a Medium Wavelength Infrared emitter would be sufficient to achieve the limitation of claim 12. As seen below, other sources teach replacing a near infrared emitter with a Medium Wavelength emitter.
	Kent teaches superimposing at least a portion of Medium Wavelength Infrared radiation to allow them to be so directed at least partly together (figure 1, infrared heating element 208 facing downward and emitting infrared light outward; column 5, lines 9-16, showing infrared lighting being superimposed much like how a flashlight superimposes light and radiation from a lightbulb to the extent some of the rays of light are directed at least partly together). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include superimposing at least a portion of said Indigo Region Illumination Distribution and Medium Wavelength Infrared radiation to allow them to be so directed at least partly together, as taught by both Jackson and Kent, in order to precisely direct both Indigo Region Illumination Distribution and Medium Wavelength Infrared radiation to a particular spot and prevent collateral damage of other plants (e.g., Kent, column 4, lines 16-17; column 5, lines 9-17).

	Regarding claim 16, as dependent on claim 1, Jackson as modified discloses the limitations of claim 1. Jackson also discloses said Indigo Region Illumination Distribution and Near Infrared radiation being so directed at least partly simultaneously (figures 13-19; column 15, lines 7-10; column 16, lines 31-41; column 17, lines 40-45; column 22, claim 5). However, Jackson does not disclose said Indigo Region Illumination Distribution and Medium Wavelength Infrared radiation being so directed at least partly simultaneously.
Jackson does not disclose Medium Wavelength Infrared radiation, but Jackson does disclose said Indigo Region Illumination Distribution and Near Infrared radiation being so directed at least partly simultaneously. To shift from near infrared radiation to Medium Wavelength Infrared radiation, a mere replacement of the near infrared source with a Medium Wavelength Infrared emitter would be sufficient to achieve the limitation of claim 16. As seen below, other sources teach replacing a near infrared radiation with Medium Wavelength Infrared radiation.
Kent teaches said Medium Wavelength Infrared radiation being so directed at least partly simultaneously (figure 1, infrared heating element 208 facing downward and emitting infrared light outward; column 5, lines 9-16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include said Indigo Region Illumination Distribution and Near Infrared radiation being so directed at least partly simultaneously, as taught by both Jackson and Kent, in order to precisely direct both Indigo Region Illumination Distribution and Medium Wavelength Infrared radiation to a particular spot and prevent collateral damage of other plants in a given path (e.g., Kent, column 3, lines 16-19; column 4, lines 16-17; column 5, lines 9-17).

Regarding claim 17, as dependent on claim 1, Jackson discloses the limitations of claim 1. Jackson also discloses locating said plant using machine recognition, and performing the method of claim 1 on the plant so located (figures 23-24; column 8, lines 62-65; column 22, claim 10).

With regards to claim 18, the examiner notes that if the prior art made of record shows only one of the methods of [A], [B], [C], or [D], then such prior art can be used for a rejection under 35 U.S.C. 102 or 35 U.S.C. 103. In other words, if the prior art of record shows the steps of method [D], and makes no mention of the methods or steps of [A], [B], or [C], then such prior art can be used for a rejection of claim 18 under 35 U.S.C. 102 or 35 U.S.C. 103. The prior art included in the rejections for claim 18 will discuss method [D] of claim 18, even though the prior art of record may include the limitations of methods [A], [B], and [C] of claim 18.

Regarding claim 18, Jackson discloses a high speed, substantially non-invasive, low-irradiance method to apply stress to a plant in a time under one minute, using indigo region illumination (figure 10) about said plant (figure 10), said method comprising [D1]:

 [D1] Exposing any of a foliage of said plant and a root crown of said plant to an Indigo Region Illumination Distribution (figure 10, showing exposing a foliage of a plant and a root crown to light with a wavelength encompassing an indigo wavelength) of an average irradiance EIRID between 0.1 W/cm2 and 1 W/cm2 (column 13, lines 49-52; column 16, lines 26-30; figure 12, showing irradiance values that would lethally destroy a plant with average irradiance values falling between 0.1 W/cm2 and 1 W/cm2)  during at least a portion of said time (abstract), to provide a foliage and root crown damage illumination component (abstract);

Note that Jackson does not disclose the limitations in [D2], which includes Medium Wavelength Infrared (MWIR) radiation.

Kent teaches: 

[D2] Exposing any of a root crown of said plant and a soil grade immediately adjacent said root crown (figures 1-2; column 7, lines 21-28) to Medium Wavelength Infrared (MWIR) radiation (column 7, lines 26-28) of an average irradiance EMWIR between 0.035 W/cm2 and 0.35 W/cm2  (column 12, lines 8-22; figures 14-17) during at least a portion of said time (column 9, lines 30-34), to provide a root crown and soil grade illumination component (abstract).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include the method of [D2], as taught by Kent, in order to permit heating weeds for controlling weed growth (e.g., Kent, column 2, lines 50-63). 
In addition to what is described above, Applicant has failed to disclose the criticality of the average irradiance values (EIRID and EMWIR) that are included throughout claim 18. The specification does not describe the significance of the values mentioned, and the range of the values for each method has a large difference between the minimum values and maximum values (e.g., in step [D2], there is a limitation for an average irradiance EMWIR between 0.035 W/cm2 and 0.35 W/cm2, which includes a ten-fold difference that is not elaborated upon). For instance, paragraph 0065 of the specification merely includes irradiance values to provide a “foliage and root crown damage illumination component” for the EIRID values in the same paragraph, while also include EMWIR values to “provide a root crown and soil grade illumination component.” There is no explanation as to the criticality of the values for purposes related to the illumination components, and there is no explanation for why the particular irradiance values are included as opposed to other possible irradiance values.
Absent any showing of criticality for a routine (e.g., setting a particular irradiance range in W/cm2) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on irradiance values. In other words, one of ordinary skill in the art would make certain values of irradiance to the limitations of claim 18 in a routine manner.

	Regarding claim 19, as dependent on claim 18, Jackson as modified discloses the limitations of claim 18. Jackson also discloses, based upon a plant response to the exposures of [D], further selecting the plant for one of retention, treatment, eradication, or neglect (abstract; column 20, lines 14-23).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson as modified by Kent as applied to claim 1, and further in view of U.S. Patent Publication No. 20170290934 (published 10/12/2017) issued to Dobrinsky.
Regarding claim 13, as dependent on claim 1, Jackson as modified discloses the limitations of claim 1. Jackson as modified does not disclose heating an MWIR emitter (E, E+) to produce at least a portion of said Medium Wavelength Infrared radiation, where said MWIR emitter comprises a powder coat.
Kent teaches heating an MWIR emitter (E, E+) (figures 1, thermal heating elements 32; column 7, lines 12-14) to produce at least a portion of said Medium Wavelength Infrared radiation (column 7, lines 21-28).
Dobrinsky teaches an emitter comprising a powder coat (page 8, paragraph 0066).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include heating an MWIR emitter (E, E+) to produce at least a portion of said Medium Wavelength Infrared radiation, as taught by Kent, in order to permit the generation of high-temperature heat from the emitter so as to eradicate weeds with high-temperature heat (e.g., Kent, column 7, lines 21-28). It also would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include an MWIR emitter comprising a powder coat, as taught by Dobrinsky, in order to include waveguide elements and diffusive material for the emitter (e.g., Dobrinsky, paragraph 0066).

Regarding claim 14, as dependent on claim 1, Jackson as modified discloses the limitations of claim 1. Jackson does not disclose optically exciting said powder coat via a radiant source external thereto.
Dobrinsky teaches optically exciting (figure 18, showing light from an electric source, hence optically exciting) said powder coat (page 8, paragraph 0066) via a radiant source 1000 (figure 18, illuminator 1000) external thereto.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson and include optically exciting said powder coat via a radiant source external thereto, as taught by Dobrinsky, in order to diffuse light and heat (Dobrinsky, paragraph 0066).

Claims 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson as modified by Kent as applied to claims 1, 3, and 9, and as modified by both Kent and Dobrinsky in claim 13 above, and further in view of U.S. Patent Publication No. 20080120736 (published 05/22/2008) issued to Hurst.
Regarding claim 4, as dependent on claim 3, Jackson as modified discloses the limitations of claim 3 but does not disclose said MWIR emitter comprising a glass selected from borosilicate glass, Pyrex ® Glass Code 7740, and soda lime glass.
Hurst teaches a glass selected from borosilicate glass, Pyrex ® Glass Code 7740, and soda lime glass (paragraphs 0041-0044).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson as modified and include said MWIR emitter comprising a glass selected from borosilicate glass, Pyrex ® Glass Code 7740, and soda lime glass, as taught by Hurst, in order to permit the MWIR emitter to have a material with a low coefficient of expansion for mechanical stability (e.g., Hurst, paragraph 0041). 

Regarding claim 10, as dependent on claim 9, Jackson as modified discloses the limitations of claims 1 and 9, but does not disclose said MWIR emitter comprising a glass selected from borosilicate glass, Pyrex ® Glass Code 7740, and soda lime glass.
Hurst teaches a glass selected from borosilicate glass, Pyrex ® Glass Code 7740, and soda lime glass (paragraphs 0041-0044).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson as modified and include said MWIR emitter comprising a glass selected from borosilicate glass, Pyrex ® Glass Code 7740, and soda lime glass, as taught by Hurst, in order to permit the MWIR emitter to have a material with a low coefficient of expansion for mechanical stability (e.g., Hurst, paragraph 0041). 

Regarding claim 15, as dependent on claim 13, Jackson as modified discloses the limitations of claims 1 and 13, 3 but does not disclose said MWIR emitter comprising a glass selected from borosilicate glass, Pyrex ® Glass Code 7740, and soda lime glass.
Hurst teaches a glass selected from borosilicate glass, Pyrex ® Glass Code 7740, and soda lime glass (paragraphs 0041-0044).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jackson as modified and include said MWIR emitter comprising a glass selected from borosilicate glass, Pyrex ® Glass Code 7740, and soda lime glass, as taught by Hurst, in order to permit the MWIR emitter to have a material with a low coefficient of expansion for mechanical stability (e.g., Hurst, paragraph 0041). 

Prior Art References
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: U.S. Patent No. 6795568 (Christensen) and U.S. Patent No. 9609859 (Stowe) each disclose a method for damaging unwanted plants without the use of chemical herbicides (e.g., via light), as well as a method for differentiating between different types of plants; U.S. Patent Publication No. 20100024291 (Jensen) discloses a thermal weed control apparatus that employs a method for heating and eradicating weeds; U.S. Patent Publication No. 20050098713 (Holland) discloses a light sensor for measuring plant status; U.S. Patent Publication No. 20090114210 (Guice) discloses a method for controlling weeds using solar energy; U.S. Patent Publication No. 20170099826 (Paoluccio) discloses a method for controlling weeds in an aquatic setting through the use of ultraviolet light; U.S. Patent Publication No. 20160205918 (Chan) discloses a weed eradication method that uses a light redirector; U.S. Patent Publication No. 20120198762 (Lee) discloses an apparatus that includes methods in directing light towards crops; U.S. Patent Publication No. 20150313090 (Weiss) discloses infrared irradiating of plants up to temperatures over 1000 degrees centigrade; U.S. Patent No. 7954276 (Jackson) discloses a plant eradication tool for eradicating plants via mechanical and thermal trauma; U.S. Patent No. 10624978 (Dobrinsky) discloses using ultraviolet light to control mildew; and WO9533374 (Jensen) discloses a method killing plants with ultraviolet light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 8:30am--6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647